[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT
In their claims for relief the plaintiffs, inter alia, have requested that the mandatory injunction issued against one of the plaintiffs be dissolved.
". . . [C]ourts have inherent power to change or modify their own injunctions where circumstances or pertinent law have so changed as to make it equitable to do so." Dept. of Health Services v. CHRO, 198 Conn. 479, 487 (1986). See also Conservation Commission v. Price, 5 Conn. App. 70, 73 (1985). "Familiar equity procedure assures opportunity for modifying or vacating an injunction when its continuation is no longer CT Page 6662 warranted." Waterbury Hospital v. Conn. Health Care Assoc.,186 Conn. 247, 251 (1982). In Waterbury Hospital "the situation that existed at the time of trial upon which the trial court ordered the injunctive relief no longer exists." Id.
The plaintiffs' complaint alleges a change of circumstances since the mandatory injunction took effect which they claim should induce a court to modify that order. Whether that has in fact occurred is a question of fact and, therefore, the motion for summary judgment must be denied.
LAWRENCE L. HAUSER, JUDGE